                                                        Jul 13 2020




Case 3:20-mj-00373-MMS Document 1-1 Filed 07/13/20 Page 1 of 15
                                                  Jul 13 2020




Case 3:20-mj-00373-MMS Document 1-1 Filed 07/13/20 Page 2 of 15
                                      Jul 13 2020




Case 3:20-mj-00373-MMS Document 1-1 Filed 07/13/20 Page 3 of 15
                                            Jul 13 2020




Case 3:20-mj-00373-MMS Document 1-1 Filed 07/13/20 Page 4 of 15
                                        Jul 13 2020




Case 3:20-mj-00373-MMS Document 1-1 Filed 07/13/20 Page 5 of 15
                                       Jul 13 2020




Case 3:20-mj-00373-MMS Document 1-1 Filed 07/13/20 Page 6 of 15
                                   Jul 13 2020




Case 3:20-mj-00373-MMS Document 1-1 Filed 07/13/20 Page 7 of 15
                                        Jul 13 2020




Case 3:20-mj-00373-MMS Document 1-1 Filed 07/13/20 Page 8 of 15
                                          Jul 13 2020




Case 3:20-mj-00373-MMS Document 1-1 Filed 07/13/20 Page 9 of 15
                                       Jul 13 2020




Case 3:20-mj-00373-MMS Document 1-1 Filed 07/13/20 Page 10 of 15
                                         Jul 13 2020




Case 3:20-mj-00373-MMS Document 1-1 Filed 07/13/20 Page 11 of 15
                                    Jul 13 2020




Case 3:20-mj-00373-MMS Document 1-1 Filed 07/13/20 Page 12 of 15
                                    Jul 13 2020




Case 3:20-mj-00373-MMS Document 1-1 Filed 07/13/20 Page 13 of 15
                                        Jul 13 2020




Case 3:20-mj-00373-MMS Document 1-1 Filed 07/13/20 Page 14 of 15
                                                     Jul 13 2020




6ZRUQWRWHOHSKRQLFDOO\DQGVLJQHGHOHFWURQLFDOO\
    13th




   Case 3:20-mj-00373-MMS Document 1-1 Filed 07/13/20 Page 15 of 15
